George Rose Smith, Justice. Since 1947 Grace Brooks Culver, a mentally incompetent woman, has been almost continuously confined to the State Hospital. In 1966 Mrs. Culver inherited $12,388.03, which was paid to her guardian. The State Hospital then filed a claim in the probate court against Mrs. Culver’s estate for $16,268.74, which is shown to be the sum due the State Hospital for her maintenance and treatment during the years of her confinement, nothing having ever been paid upon the account. This appeal is from a probate court order allowing the claim for three years only, in the amount of $5,280. Counsel for the guardian concede, with candor, that there is no applicable statute of limitations with respect to the State Hospital’s assertion of a claim of this kind. Cruce v. Ark. State Hospital, 241 Ark. 680, 409 S. W. 2d 342 (1966); Alcorn v. Ark. State Hospital, 236 Ark. 665, 367 S. W. 2d 737 (1963). In fact, counsel’s only argument against a reversal is the forlorn suggestion that the court’s order is not a final judgment, for the reason that the allowance of part of the State Hospital’s claim was not accompanied by an express disallowance of the rest of it. Such a contention does not deserve serious discussion. Reversed and remanded for the entry of an order allowing the claim.